DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, 18-21, 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,211,334. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.

Claim 15: A multi-chip package comprising: 
a first semiconductor integrated-circuit (IC) chip comprising a first silicon substrate, a plurality of first transistors at a top surface of the first silicon substrate and a first interconnection scheme over the first silicon substrate and coupling to the plurality of first transistors; 
Claim 1 element 1

a second semiconductor integrated-circuit (IC) chip over and coupling to the first semiconductor integrated-circuit (IC) chip, wherein the second semiconductor integrated-circuit (IC) chip comprises a second silicon substrate at a top of the second semiconductor integrated-circuit (IC) chip, a plurality of second transistors at a bottom surface of the second silicon substrate and a second interconnection scheme under the second silicon substrate and coupling to the plurality of second transistors; 
Claim 1 element 2

an insulating layer over the first semiconductor integrated-circuit (IC) chip and at a same horizontal level as the second semiconductor integrated-circuit (IC) chip, wherein a sidewall of the insulating layer is substantially coplanar with a sidewall of the first semiconductor integrated-circuit (IC) chip in a vertical direction; 
Claim 1 element 4 + Claim 13

a first metal via on the first semiconductor integrated-circuit (IC) chip and vertically in the insulating layer;
Claim 1 “metal posts = metal via”


a third interconnection scheme over the second semiconductor integrated-circuit (IC) chip, on the insulating layer and first metal via and coupling to the first metal via, wherein the third interconnection scheme is not extending beyond an edge of the first semiconductor integrated-circuit (IC) chip in a horizontal direction; and
Claim 4

 a metal bump on the third interconnection scheme, at a top of the multi-chip package and protruding from a top surface of the third interconnection scheme, wherein the metal bump couples to the second semiconductor integrated-circuit (IC) chip through, in sequence, the third interconnection scheme, first metal via and first interconnection scheme.
	Claims 6 and 7

Pertaining to claim 16, see claim 3
Pertaining to claim 18, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select tin for the metal bump, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 19, this is a mere statement of intended use, ie “is configured to be bonded” does not impart any new physical limitation to the claim, and it is well known that a metal bump’s primary function is to be bonded to another substrate.  It would have been obvious to one of ordinary skill at the time the invention was filed to bond a metal bump to a substrate in order to facilitate a connection to a device in order to function as intended by its design.

Pertaining to claim 20, see claim 1

Pertaining to claim 21, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the copper layer through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Pertaining to claim 24, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select a polymer for the insulating layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 25, see claims 4 and 5
Pertaining to claim 26, see claim 30
Pertaining to claim 27, see claim 12
Pertaining to claim 28, see claim 29

Allowable Subject Matter
Claims 17, 22, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation wherein a sidewall of the insulating layer is substantially coplanar with a sidewall of the first semiconductor integrated-circuit (IC) chip in a vertical direction, a first metal via on and coupling to the first semiconductor integrated-circuit (IC) chip and vertically in the insulating layer, and a third interconnection scheme over the second semiconductor integrated-circuit (IC) chip, on the insulating layer and first metal via and coupling to the first metal via; a polymer layer at a same horizontal level as the chip-on-chip structure; a metal post vertically in the polymer layer, wherein the metal post has a height greater than a thickness of the first semiconductor integrated-circuit (IC) chip; and a fourth interconnection scheme over the chip-on-chip structure, across an edge of the chip-on-chip structure and coupling to the third interconnection scheme and metal post, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        10/19/22